Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 2/2/2021. Claims 4, 7, 17, and 19 have been amended. Claims 8-10 have been canceled. Claims 1-7 and 11-20 are currently pending and have been considered below. 

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. On pages 10-12 of Remarks, Applicant contends that Jha does not disclose, “transmit, in response to each API request in the plurality of requests that does not include any token, a challenge to the client device”. The examiner respectfully disagrees.
As noted by Applicant, Col. 18, lines 24-28 of Jha was cited in rejecting this limitation. Specifically, this cited section discloses a scenario where if an API request is received and not allowed to proceed, then challenge a client device for another form of authentication (emphasis added). This section then notes that the another form of authentication may be a token or a credential. Here, the examiner mapped to the disclosed token as being the another form of authentication challenged for, which would necessitate that a token could not have been the original form of authentication received within the API request. This makes sense, and contradicts Applicant’s further “In some embodiments, the API request includes credentials such as a user identification and password or secret for remote API management. In some embodiments, an API request includes a self-authenticating token” (Col. 17, lines 17-21), indicating that each API request may include a token or a credential. To further support this, Jha continues to disclose, “For example, servicing the API request is subject to a security protocol if a mechanism such as a self-authenticating token or an API credential is to be used to determine whether to allow the API request to proceed” (Col. 17, lines 43-47), and continues to detail example processes to authenticate a token in Figures 9-11 and example processes to authenticate a credential in Figures 12 and 13. Only after one of these two authentication processes fails (depending on whether the API request included a credential or a token) does Jha provide a challenge to a client device for another form of authentication (i.e., a different form of authentication than that original received).
In other words, Jha’s API request is not specifically limited to only containing tokens, as purported by Applicant, but may instead contain a credential. This is the reason why a token or a credential is listed as another form of authentication in Col. 18, lines 26-27, because either one can be the alternative form of authentication depending what the API request originally contained. If the API request contained a token, and authentication failed, the client device would be challenged for a credential. However, if the API request contained a credential, and authentication failed, the client device would be challenged for a token (as was cited by the examiner).
Therefore, the examiner contends that Applicant’s interpretation of Jha is overly narrow given that Jha’s API request may include either a token or a credential, and is not only limited to a token. Thus, when Jha’s API request includes a credential, and authentication fails, a challenge for a token (i.e., the another form of authentication) is submitted to a client device. Therefore, the examiner maintains that at least Col. 18, lines 24-28 discloses the above contended limitation and thus the rejection is maintained.
Additionally, the examiner responds to similar arguments presented for claims 1 and 11, on pages 12-13 of Remarks, in the same manner as presented for claim 18 above, as the same sections of Jha were cited for these respective claims. Thus, the examiner maintains he rejection of claims 1 and 11.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “an authenticator module” and “a token verifier module” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Jha” (US 10425465).

Regarding Claim 18:
A proxy server device (Fig. 3, element 340) configured for authenticating a client device to access an application programming interface (API) of a host device (Abstract; Fig. 8), the proxy server device comprising: 

a non-transitory computer readable storage medium storing one or more computer program modules (Claim 18 - “A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: providing, by a local API proxy deployed at a local deployment environment”); 
an authenticator module (Col. 20, lines 46-48) configured to: 
determine, for each of a plurality of API requests received from the client (Col. 2, lines 52-55, “… the local API proxy is a gateway/interface/application deployed in a service provider’s environment that forwards API requests made by a client application … to a deployed API”), a presence of a token associated with each API request (Col. 17, lines 42-47, “… at 804, it is determined whether service is subject to a security protocol. For example, servicing the API request is subject to a service protocol if a mechanism, such as a self-authenticating token … is to be used to determine whether to allow the API request to proceed”; i.e., determine whether an API request contains a self-authenticating token required by a pre-established security protocol); 
transmit, in response to each API request in the plurality of requests that does not include any token, a challenge to the client device (Col. 18, lines 24-28, “… when the API request is not allowed to proceed, this status is communicated to the client app. The client app may respond by providing another form of authentication (e.g., token …) to attempt to validate the API request”; i.e., responsive to denying the request, sending a challenge to the client app for a token as another form of authentication); 
determine, in response to a given API request in the plurality of requests that includes an associated token, whether the client device is ORA180682-US-NP-18Docket No. ZEN-5authenticated to access the API of the host device based on the token associated with the given API request (Fig. 11, steps 1106 and 1112); and 
permit, in response to authentication of the client, the given API request by passing the given API request to the host device for servicing (Fig. 11, steps 1112 and 1114); 
a token verifier module (Col. 20, lines 46-48) configured to: 
receive the token associated with the given API request (Col. 20, lines 24-26, “Later, the signature … can be used by the local API proxy to authenticate the token”); 
generate a first hash from one or more first attributes of the token associated with the given API request (Col. 20, lines 29-31, “To later verify the signature, the local API proxy computes a hash of the token…”); 
compare the first hash to a second attribute of the presented token of the second API request (Col. 20, lines 32-33, “… and compares the computed digest with the decrypted digest”); and 
verify the token associated with the given API request to authenticate the client device if the first hash generated by the proxy matches the second attribute, where the second attribute is a second hash generated by the client “If the digests match, then the token was unmodified since the time it was signed”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11-13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Jha” (US 10425465) in view of “Cardona-Gonzalez” (US 2016/0088092).
Regarding Claim 1:
Jha teaches:
A computer implemented method  for authenticating (Abstract; Fig. 8) a client device (Fig. 3, element 250) to access an application programming interface (API) of a host device (Fig. 3, element 230) by a proxy (Fig. 3, element 340) , the method comprising: 
“… at 804, it is determined whether service is subject to a security protocol. For example, servicing the API request is subject to a service protocol if a mechanism, such as a self-authenticating token … is to be used to determine whether to allow the API request to proceed”; i.e., determine whether an initial API request contains a self-authenticating token required by a pre-established security protocol), wherein the first API request is received from the client device (Fig. 8, step 802); 
denying the first API request in response to the first API request lacking the token (Col. 18, lines 18-21, “Otherwise, if the API request is not validated at 812, the API request is not allowed to proceed (814)”; Col. 18, lines 24-28, “… when the API request is not allowed to proceed, this status is communicated to the client app. The client app may respond by providing another form of authentication (e.g., token …) to attempt to validate the API request”; i.e., upon determining that the API request lacks the self-authenticating token required by the security policy, deny the request); 
transmitting a challenge to the client device in response to the denial of the first API request (Col. 18, lines 24-28, “… when the API request is not allowed to proceed, this status is communicated to the client app. The client app may respond by providing another form of authentication (e.g., token …) to attempt to validate the API request”; i.e., responsive to denying the request, sending a challenge to the client app for a token as another form of authentication); 
determining that a second API request includes a presented token (Col. 17, lines 17-21, “At 802, an API request is received … an API request includes a self-authenticating token”), the second API request received from the client device (Col. 18, “The client app may respond by providing another form of authentication (e.g., token …) to attempt to validate the API request”); 
verifying the presented token of the second API request based on attributes of the presented token (Fig. 11, steps 1106 and 1112); 
permitting, in response to the verified presented token, the second API request (Fig. 11, step 1112 - Yes); and 
… the permitted second API request transmitted to the host for servicing (Fig. 11, step 1114).
Jha does not disclose:
storing an IP-token pair comprising an internet protocol (IP) address of the client device stored in association with the presented token, …
Cardona-Gonzalez teaches:
storing an IP-token pair comprising an internet protocol (IP) address of the client device stored (¶0102, “In step S2415, the SDN automation engine may interact with a security agent 2309 at a virtual access gateway 2310 residing at a Cloud PoP 2308. The security agent 2309 may add the IP address of the customer's device 2302 (e.g. a laptop) to its whitelist 2311 for a fixed duration of time”) in association with the presented token (¶0101, “If the customer provides the bio-factor or other authentication information and it is approved, the system proceeds to step S2410 where the client running on the token device 2307 may send the bio-verification or other authentication information pass/fail and geolocation information to the SDN automation engine 2305 via the API 2304 … In step S2413, the SDN automation engine may process the OTP information against the decision matrix that includes device 2302 information, customer 2301 information, geolocation information and bio-factor or other authentication information pass/fail to determine if the access should be granted”; i.e., whitelist an IP address of a client associated with valid token data (an IP-token pair) at a gateway device), …
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Jha’s hybrid-cloud API management system by enhancing Jha’s method of verifying API requests which include a token by whitelisting an IP address of a device associated with the request and the token, as taught by Cardona-Gonzalez, in order to securely provide access to the device of a requested service in a fast and efficient manner.
	The motivation is to whitelist a validated request of a client device by utilizing an IP address of the client device associated with a token used to validate the client device in order to 1) allow for repeat access without having to perform a resource consuming validation process, and 2) securely limit access to only the client device having the IP address currently whitelisted.

Regarding Claim 2: 
The method of claim 1, wherein Jha in view of Cardona-Gonzalez further teaches verifying the presented token based on attributes of the presented token comprises: ORA180682-US-NP-12Docket No. ZEN-5 
generating, by the proxy, a first hash from one or more first attributes of the presented token (Jha, Col. 20, lines 29-31, “To later verify the signature, the local API proxy computes a hash of the token…”); 
“… and compares the computed digest with the decrypted digest”); and 
verifying the token if the first hash generated by the proxy matches the second attribute, where the second attribute is a second hash generated by the client device (Jha, Col. 20, lines 33-34, “If the digests match, then the token was unmodified since the time it was signed”).

Regarding Claim 3:
The method of claim 1, wherein Jha in view of Cardona-Gonzalez further teaches verifying the presented token based on attributes of the presented token comprises: 
decrypting the presented token with a private encryption key, the private encryption key corresponding to a public encryption key available to the client device for encrypting tokens (Jha, Col. 20, lines 24-33, “To later verify the signature, the local API proxy computes a hash of the token, decrypts the signature with the signer's public key, and compares the computed digest with the decrypted digest”); and 
reading the attributes of the presented token in response to decrypting the presented token with the private encryption key (Jha, Col. 20, lines 33-34, “If the digests match, then the token was unmodified since the time it was signed”).

Regarding Claim 6:
The method of claim 1, wherein Jha in view of Cardona-Gonzalez further teaches attributes of the presented token comprise one or more of a unique user identifier, a “That is, privileges can customize authentication. For example, privileges may include a duration for which the token is valid (e.g., an expiration time)”), and a hash generated from one or more other attributes.

Regarding Claims 11-13 and 16:
Non-transitory computer readable medium claims 11-13 and 16 correspond to respective method claims 1-3 and 6, and contain no further limitations. Therefore claims 11-13 and 16 are each rejected by applying the same rationale applied to reject claims 1-3 and 6 above, respectively.

Regarding Claim 20:
Jha teaches:
The device of claim 18, …
Jha does not disclose:
… wherein the device token verifier is further configured to store an IP-token pair comprising an internet protocol (IP) address of the client device stored in association with the token associated with the given API request in response to authenticating the client device.
Cardona-Gonzalez teaches:
… wherein the device token verifier is further configured to store an IP-token pair comprising an internet protocol (IP) address of the client device stored in association with the token associated with the given API request in response to authenticating the client device (¶0102, “In step S2415, the SDN automation engine may interact with a security agent 2309 at a virtual access gateway 2310 residing at a Cloud PoP 2308. The security agent 2309 may add the IP address of the customer's device 2302 (e.g. a laptop) to its whitelist 2311 for a fixed duration of time”) in association with the presented token (¶0101, “If the customer provides the bio-factor or other authentication information and it is approved, the system proceeds to step S2410 where the client running on the token device 2307 may send the bio-verification or other authentication information pass/fail and geolocation information to the SDN automation engine 2305 via the API 2304 … In step S2413, the SDN automation engine may process the OTP information against the decision matrix that includes device 2302 information, customer 2301 information, geolocation information and bio-factor or other authentication information pass/fail to determine if the access should be granted”; i.e., whitelist an IP address of a client associated with valid token data (an IP-token pair) at a gateway device), …
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Jha’s hybrid-cloud API management system by enhancing Jha’s method of verifying API requests which include a token by whitelisting an IP address of a device associated with the request and the token, as taught by Cardona-Gonzalez, in order to securely provide access to the device of a requested service in a fast and efficient manner.
	The motivation is to whitelist a validated request of a client device by utilizing an IP address of the client device associated with a token used to validate the client device in order to 1) allow for repeat access without having to perform a resource consuming .

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Jha” (US 10425465) in view of “Cardona-Gonzalez” (US 2016/0088092) in further view of “Jaalinoja” (US 2003/0014315).

Regarding Claim 5:
Jha in view of Cardona-Gonzalez teaches:
The method of claim 1, wherein verifying the presented token based on attributes of the presented token comprises: 
verifying a timestamp attribute of the presented token is within a threshold period of time from a current time (Jha, Col. 21, lines 50-53, “That is, privileges can customize authentication. For example, privileges may include a duration for which the token is valid (e.g., an expiration time)”); and 
…
Jha in view of Cardona-Gonzalez does not disclose:
verifying a truncated hash attribute of the presented token generated by the client matches a truncated hash generated by the proxy from one or more of the attributes of the presented token.
Jaalinoja teaches:
verifying a truncated hash attribute of the presented token generated by the client matches a truncated hash generated by the proxy from one or more of the attributes of “The verification system can verify the token by producing combinations of the secret key and all possible descriptions of rights which it can grant, generating a hash of each combination, and truncating the hash in the same way as in the issuing system, and comparing the received token to the generated truncated hash values. If a match is found, the corresponding right is granted”).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Jha in view of Cardona-Gonzalez’s hybrid-cloud API management system by enhancing Jha in view of Cardona-Gonzalez’s token to incorporate a truncated hash element, as taught by Jaalinoja, in order to shorter the token making for a simpler comparison.
	The motivation is to shorten hash values to be used in a comparison with each other by truncating the hash values themselves, thus resulting in a more readable hash value which would be easier to manually input by a user of a client device if necessary (Jaalinoja, ¶0050, “… but ten letters is still sufficiently short to be entered manually without difficulities”).

Regarding Claim 15:
Non-transitory computer readable storage medium claim 15 corresponds to method claim 5 and contains no further limitations. Therefore claim 15 is rejected by applying the same rationale used to reject claim 5 above.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Jha” (US 10425465) in view of “Cardona-Gonzalez” (US 2016/0088092) in further view of “Kaler” (US 7395311).

Regarding Claim 7:
Jha in view of Cardona-Gonzalez teaches:
The method of claim 1, …
Jha in view of Cardona-Gonzalez does not disclose:
… wherein the challenge transmitted to the client device includes at least an HTTP response.
Kaler teaches:
… wherein the challenge transmitted to the client device includes at least an HTTP response (Fig. 2, element 240; Fig. 4; Col. 10, lines 5-26, “Electronic messages depicted in FIG. 2 may be SOAP messages that use … HyperText Transfer Protocol (“HTTP”) … The following represents a sample Supported Challenges XML element that may be included in the header and/or body of a SOAP envelope for representing supported challenges …”).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Jha in view of Cardona-Gonzalez’s hybrid-cloud API management system by enhancing Jha in view of Cardona-Gonzalez’s challenge request message for a token to be transmitted as a non-standard HTTP response, such as an XML response, as taught by Kaler, in order for the client device to readily identify the challenge request.


Regarding Claim 17:
Non-transitory computer readable storage medium claim 17 corresponds to method claim 7 and contains no further limitations. Therefore claim 17 is rejected by applying the same rationale used to reject claim 7 above.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Jha” (US 10425465) in view of “Kaler” (US 7395311).

Regarding Claim 19:
Jha teaches:
The device of claim 18, …
Jha does not disclose:
… wherein the challenge transmitted to the client device includes at least an HTTP response.
Kaler teaches:
… wherein the challenge transmitted to the client device includes at least an HTTP response (Fig. 2, element 240; Fig. 4; Col. 10, lines 5-26, “Electronic messages depicted in FIG. 2 may be SOAP messages that use … HyperText Transfer Protocol (“HTTP”) … The following represents a sample Supported Challenges XML element that may be included in the header and/or body of a SOAP envelope for representing supported challenges …”).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Jha’s hybrid-cloud API management system by enhancing Jha’s challenge request message for a token to be transmitted as a non-standard HTTP response, such as an XML response, as taught by Kaler, in order for the client device to readily identify the challenge request.
	The motivation is to send a challenge request for an authentication factor, such as for a token, to a client device within a message protocol that is readily and easily identifiable by the client device so that said factor can be promptly sent within a reply message.

Allowable Subject Matter

Claim 4 is allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record being “Jha” (US 10,425,465) and “Cardona-Gonzalez” (US 2016/0088092) does not fairly teach or suggest, alone or in combination, the subject matter set forth by claim 4. Thus claim 4 is deemed allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The subject matter recited within claim 14 further defines over the prior art of record and would be non-obvious to one of ordinary skill in the art when considered in view of the prior art of record. Thus, the subject matter recited in claim 14, when considered in combination to the subject matter within independent claim 11, and their intervening claims, is deemed allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491